        Case 3:17-cv-02183-MEM Document 36 Filed 01/09/19 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                                   CIVIL ACTION

              Plaintiff

      v.

SUSQUEHANNA COUNTY


              Defendant                        No. 3:17-CV-2183-MEM

       JOINT MOTION TO STAY CASE AND ORDER MEDIATION

      NOW COMES, the respective parties, by and through their respective

counsel, and in support of this motion, aver as follows:

      1. The parties in this matter have agreed to take advantage of the Middle

           District of Pennsylvania’s mediation program.

      2. The parties have agreed upon Joseph A. Barrett, Esquire from the Court’s

           Certified Mediators list to serve as mediator in this matter.

      3. The parties also agree to a stay of all proceedings in this case pending the

           outcome of the mediation.

      WHEREFORE, the parties respectfully request that this Honorable Court

enter an Order staying further proceedings and ordering the parties to mediation

with Joseph A. Barrett, Esquire.
       Case 3:17-cv-02183-MEM Document 36 Filed 01/09/19 Page 2 of 5




                                        Respectfully Submitted:

                                        /s/ Gerard M. Karam, Esquire
                                        Gerard M. Karam, Esquire
                                        Bar I.D. # PA 49625
                                        gmk@mkpvlaw.com

                                        /s/ Christopher J. Szewczyk, Esquire
                                        Christopher J. Szewczyk, Esquire
                                        Bar I.D. # PA 306689
                                        cjs@mkpvlaw.com
                                        Mazzoni, Karam, Petorak, and
                                        Valvano
                                        321 Spruce Street
                                        Suite 201
                                        Scranton, PA 18503
                                        P: (570) 348-0776
                                        F: (570) 348-2755
                                        Attorneys for the Plaintiff


                                        /s/ A. James Hailstone, Esquire
                                        A.James Hailstone
                                        Bar I.D. # PA80055
                                        Attorney for Defendant



Date: January 9, 2019
        Case 3:17-cv-02183-MEM Document 36 Filed 01/09/19 Page 3 of 5




                      CERTIFICATE OF CONCURRENCE


      The undersigned hereby certifies that on January 9, 2019, he contacted A.

James Hailstone, Esquire requesting concurrence in the foregoing motion.

Attorney Hailstone concurs in Plaintiff’s request.



                                             /s/ Christopher J. Szewczyk, Esquire
                                             Christopher J. Szewczyk, Esquire
                                             Mazzoni, Karam, Petorak, and
                                             Valvano
                                             321 Spruce Street
                                             Suite 201
                                             Scranton, PA 18503
                                             (570) 348-0776

Dated: January 9, 2019
       Case 3:17-cv-02183-MEM Document 36 Filed 01/09/19 Page 4 of 5




                            CERTIFICATE OF SERVICE


      I, Gerard M. Karam, Esquire, hereby certify that I have served a true and

correct copy of the foregoing document via electronic service/ECF system on the

9th day of January, 2019.




                                            /s/ Gerard M. Karam, Esquire
                                            Gerard M. Karam, Esquire
       Case 3:17-cv-02183-MEM Document 36 Filed 01/09/19 Page 5 of 5




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                                CIVIL ACTION

           Plaintiff

     v.

SUSQUEHANNA COUNTY, et al.


           Defendants                       No. 3:17-CV-2183-MEM


                                    ORDER

  AND NOW, this ______ day of ____________, 2019, based upon the Joint

Motion to Stay Case and Order Mediation, said motion is GRANTED. It is

ORDERED as follows:

  1. All case deadlines shall be stayed until the completion of mediation.

  2. Joseph A. Barrett, Esquire is hereby appointed as mediator in this matter.



                                                         BY THE COURT:




                                                         ___________________J.
